Exhibit 99.1 News AnnouncementFor Immediate Release NEXSTAR BROADCASTING SECOND QUARTER NET REVENUE RISES 17.7% TO A RECORD $88.9 MILLION - Net Revenue Growth Drives Record 2Q Operating Income of $23.5 Million, Adjusted EBITDA of $34.5 Million, and Free Cash Flow of $19.3 Million - Irving, TX – August 7, 2012 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported record financial results for the second quarter ended June 30, 2012 as summarized below: Summary 2012 Second Quarter Highlights ($ in thousands) Three Months Ended June 30, Six Months Ended June 30, Change Change Local Revenues $ $ +3.7
